PER CURIAM.
We find that it was error to penalize Anicio Perez, the husband, for the discovery violations of his wife, Olga Perez, by the dismissal of whatever property damage claims the husband may have had. In all other respects, we affirm the trial court’s actions, specifically including the dismissal of all of the wife’s claims and the dismissal of the husband’s loss of consortium claim, based upon the wife’s discovery violations. See Mazer v. Jefferson Stores, Inc., 412 So.2d 945 (Fla. 3d DCA 1982); City of Miami Beach v. Chadderton, 306 So.2d 558 (Fla. 3d DCA 1975).
Affirmed in part, reversed in part and remanded.